ORDER

Upon consideration of the Joint Petition for Inactive Status by Consent, filed herein, pursuant to Maryland Rule 16-772, it is this 8th day of January, 2003;
*683ORDERED, by the Court of Appeals of Maryland, that Nancy B. Gertner, be, and she is hereby placed on inactive status from the further practice of law in the State of Maryland, effective immediately, and it is further;
ORDERED, that the Clerk of this Court shall strike the name of Nancy B. Gertner from the register of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund (formerly known as the Client’s Security Trust Fund) and the clerks of all judicial tribunals in the State.